Name: Commission Regulation (EEC) No 2710/89 of 7 September 1989 re-establishing the levying of customs duties on copper bars, rods and profiles, tubes and pipes falling within CN codes ex 7407 and 7411 originating in Mexico to which the preferential tariff arrangement set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  tariff policy;  America
 Date Published: nan

 No L 262/ 18 Official Journal of the European Communities 8 . 9 . 89 COMMISSION REGULATION (EEC) No 2710/89 of 7 September 1989 re-establishing the levying of customs duties on copper bars, rods and profiles, tubes and pipes falling within CN codes ex 7407 and 7411 originating in Mexico to which the preferential tariff arrangement set out in Council Regulation (EEC) No 4257/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in the case of copper bars, rods, profiles, tubes and pipes falling within CN codes ex 7407 and 741 1 the individual ceiling was fixed at ECU 3 million ; whereas, on 1 August 1989, imports of these products into the Community originating in Mexico reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Mexico, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 4257/88 , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 7 of Annex I ; Article 1 As from 11 September 1989, the levying of customs duties suspended pursuant to Regulation (EEC) No 4257/88, shall be re-established on imports into the Community of the following products originating in Mexico : Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Order No CN code Description 10.0920 ex 7407 21 90 Copper bars, rods and profiles  Of copper alloys   Of copper-zinc base alloys (brass)    Hollow profiles   Of copper-nickel base alloys (cupro-nickel) or copper ­ nickel-zinc base alloys (nickel silver) ex 7407 2210    Hollow-profiles   Of copper-nickel-zinc base alloys (nickel silver) ex 7407 22 90  Hollow profiles  Other ex 7407 29 00   Hollow profiles 7411 Copper tubes and pipes Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (  ) OJ No L 375, 31 . 12. 1988, p. 1 . 8 . 9 . 89 Official Journal of the European Communities No L 262/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 September 1989 . For the Commission Christiane SCRIVENER Member of the Commission